Order entered October 3, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01166-CV

                                  JOHN GLAD, Appellant

                                              V.

                  JAMES PATTERSON RAMSEUR AS GUARDIAN OF
                  THE ESTATE OF JULIA DIXON RAMSEUR, Appellee

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-11-02022-1

                                          ORDER
       The Court has before it the following motions filed by appellant on September 25, 2013:

“Motion for Dismissal and Sanction of the Attorney,” “Motion to Deny Judgment and Motion to

Consolidate to Judicial Review,” and “Motion to Enter + Allow Principle Brief Exhibits.” Also

before the Court is appellee’s September 30, 2013 response to these motions.

       As we construe his “Motion for Dismissal and Sanction of the Attorney,” appellant is not

requesting the Court to dismiss this appeal. Instead, citing Rules 13 and 215-2b of the Texas

Rules of Civil Procedure, appellant moves for the dismissal of (1) a June 2011 eviction

proceeding in cause number JE11-02083A in Justice of the Peace Court, (2) the appeal of the

eviction proceeding in County Court of Law No. 1, Dallas County under cause number CC-11-
04984-A, and (3) trial court cause number PR-11-02022-1, the lawsuit from which this appeal

arises, as well as sanctions against appellee’s attorneys for conduct in the above proceedings.

We DENY appellant’s “Motion for Dismissal and Sanction for Attorney” in its entirety.

       As we construe appellant’s “Motion to Deny Judgment and Motion to Consolidate to

Judicial Review,” he requests that we (1) consider the motion as his response to appellee’s brief,

(2) deny the judgment of probate court which is the subject of this appeal, and (3) order a

conso1idation of all cases filed against him by appellee in Dallas County. Separately in our

opinion issued the same day as this order, we decide this appeal. Here, we DENY appellant’s

“Motion to Deny Judgment and Motion to Consolidate to Judicial Review” in its entirety

including denying permission to file an additional brief out of time.

       In his “Motion to Enter + Allow Principle Brief Exhibits,” appellant requests that we

allow the documents attached to the motion into the court record “for review in reference as an

Attachment to the Appellant’s BRIEF document.” We DENY appellant’s “Motion to Enter +

Allow Principle Brief Exhibits” in its entirety including denying permission to file an additional

brief out of time.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE